Citation Nr: 0805432	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a left frontal-temporal hematoma, based on 
treatment and hospitalization at a VA facility beginning on 
August 14, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Baltimore, Maryland, which denied a claim for 
compensation under § 1151 for cerebral hemorrhage.


FINDINGS OF FACT

1.  VA medical records reveal that the veteran was diagnosed 
with endocarditis in 1998 and that the veteran was 
hospitalized at a VA medical center for leg pain on August 
14, 1999.  Treatment included intravenous heparin, and the 
dosage of heparin was gradually increased over the next few 
days.

2.  On August 17, 1999, the veteran was found in his hospital 
bed, incontinent of urine, with slurred speech, flaccid 
paralysis of the left arm and left leg, and pain in the right 
temporal area.  He was diagnosed with right frontal 
intracranial hematoma.

3.  Affording the veteran the benefit of the doubt, his left 
frontal-temporal hematoma was due to VA negligence, lack of 
proper skill, or similar instance of fault on the part of VA 
in furnishing medical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of Title 38, 
Section 1151, United States Code, for residuals of a left 
frontal-temporal hematoma is warranted.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a left frontal 
temporal hematoma based on treatment and hospitalization at a 
VA facility beginning on August 14, 1999.  

Initially, the Board notes that the medical evidence of 
record related to the veteran's claim is substantial:  it 
fills a claims file of seven volumes and is over one foot 
thick.  The Board has reviewed all of the evidence of record 
and will summarize it of the sake of brevity.  

The majority of the medical evidence of record consists of VA 
medical records dated from 1982 to 2007.  In addition to the 
period of treatment at issue in this appeal, these records 
include several periods of hospitalization in 1998 for 
endocarditis.  They also reveal that the veteran has a long 
history of substance abuse, including intravenous heroine 
addiction and cocaine addiction.  

The VA treatment records show that on August 14, 1999, the 
veteran was residing in a VA domiciliary.  He had complaints 
of severe right leg and ankle pain and was admitted to the VA 
medical facility nearby for inpatient treatment with possible 
deep vein thrombosis.  The VA discharge records for the 
period of hospitalization at issue in this case indicated 
that a VA physician treating the veteran discussed the case 
with a physician at another local VA facility and was told 
that Doppler studies were unavailable on the weekend, that he 
should treat the veteran empirically, and that Doppler 
studies should be taken on August 16.  See VA discharge 
summary for inpatient treatment from August 14, 1999, to 
August 17, 1999.  When Doppler studies were performed two 
days later, they only included the thigh and not the lower 
leg.  Further, they were read as negative, as no vascular 
specialist was available to read them.

During this time, the veteran was treated with intravenous 
Heparin.  The Heparin dosage was gradually increased over a 
period of two days.  The discharge records noted that "since 
he was symptomatic but responding to Heparin, it was felt low 
dose Heparin can be continued for three days in a young man 
without any risk factors for bleeding . . . ."  

Early in the morning of August 17, 1999, the veteran was 
found in his hospital bed, incontinent of urine, with slurred 
speech, flaccid paralysis of the left arm and left leg, and 
pain in the right temporal area.  The Heparin was 
discontinued, and a computer tomography scan of the head 
showed a left frontotemporal hematoma.  That same day he 
underwent a right frontal parietal craniotomy with evacuation 
of hematoma at the University of Maryland Medical Center 
Shock Trauma Center.  He was an inpatient at VA facilities 
until February 2000, primarily for intensive physical and 
occupational therapy.  VA treatment records dated in 2006 and 
2007 show that he still has significant residuals from the 
left frontotemporal hematoma, including drop foot on the left 
and residual left-sided weakness.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 
38 C.F.R. § 3.361 (2007).

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. 
§ 1151, due to the actions of VA medical personnel beginning 
on August 14, 1999, for the treatment of his right leg pain 
which ultimately resulted in significant neurological 
deficits.  

In October 2004, the RO scheduled a VA medical examination.  
The examiner noted that he reviewed the claims folder.  The 
examiner stated that "[a]s far as I can see from the 
records, it is felt that [the veteran] had a mycotic aneurysm 
which resulted in the cerebral bleed."  He opined that 
"[t]here is no evidence that this is due to any negligence 
on the part of the staff at the hospital in my opinion."

The "negative" evidence in this case includes the October 
2004 VA examiner's opinion and VA medical treatment records 
which do not attribute the veteran's ICH to the Heparin 
treatment.  For example, the VA discharge report for the 
veteran's 9-month rehabilitation following his stroke 
diagnosed left frontal temporal hematoma secondary to 
vasculitis or mycotic aneurysm secondary to intravenous 
heroin addiction and cocaine.  See VA discharge summary for 
inpatient treatment from August 25, 1999, to February 8, 
2000.

The veteran obtained a medical opinion from a private neuro-
radiologist, Dr. C. N. B., in December 2007.  This medical 
opinion reveals that the physician reviewed all of the 
pertinent VA medical records for the period of time in 
question.  Dr. B. opined that "this patient's left frontal-
temporal hematoma is the direct result of his administration 
of Heparin and that the use of Heparin was an error in 
judgment/negligence/poor clinical skill."  He stated that 
the use of Heparin in patients with endocarditis is to be 
used with extreme caution.  He opined that a less dangerous 
and equally effective alternative course of action was 
treatment in the form of a Greenfield filter.  It is 
noteworthy that a Greenfield filter was inserted after he was 
being treated for his hematoma, at the time of his craniotomy 
on August 17, 1999.  

Dr. B. stated that the choice to anti-coagulate was an 
"error in judgment/skill/negligence likely due to the lack 
of an available expert attending level physician at the VA 
facility where the veteran was being treated."  He noted 
that no one was available to read leg Doppler studies, that 
the Doppler studies had to be repeated due to poor 
skill/findings, and that the other medical experts were 
unable to provide fully informed medical treatment guidance 
as they were located across town from the VA facility where 
the veteran was receiving treatment.  Dr. B. also provided 
articles from contemporary medical publications to support 
his conclusions.

Dr. B. noted that he agreed with the opinion of the VA 
physician that the veteran had a serious intracranial 
hemorrhage (ICH) and that the veteran had severe residual 
neurologic deficits as a result.  He explained that he 
disagreed with the VA physician's opinion that there was no 
negligence in this case.  He noted that the VA physician did 
not comment on the fact that the veteran's history of 
echocarditis meant he was at high risk for ICH with the 
administration of Heparin.  He noted that that VA physician 
did not provide a rationale for his opinion and did not 
provide any literature to support his opinion.  Further, he 
noted that the VA physician did not provide comment on the 
use of the Greenfield filter and did not address the apparent 
lack of medical expertise at the facility where the veteran 
was treated.

The "positive" evidence in this case includes Dr. B.'s 
opinion as well as certain VA treatment records.  The 
discharge report from the veteran's hospitalization ending 
August 19, 1999, diagnosed left frontal temporal hematoma 
secondary to heroin and cocaine vasculitis and conjunctional 
hemorrhage secondary to heparin.  See VA discharge summary 
for inpatient treatment from August 14, 1999, to August 17, 
1999.  Also, an August 17, 1999, VA treatment record 
diagnosed a right frontal-parietal hematoma most likely 
secondary to Heparin, and an August 18, 1999, VA treatment 
record for placement of a vena cava filter noted a history of 
ICH secondary to heparin treatment.

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 
55 (1990).  The Board finds that there is at least such an 
approximate balance in this case.  Accordingly, benefits 
under 38 U.S.C.A. § 1151 for residuals of a left frontal-
temporal hematoma are granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of 
residuals of a left frontal-temporal hematoma based on 
treatment and hospitalization at a VA facility beginning on 
August 14, 1999, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


